DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a non-final, first office action on the merits, in response to application filed 1/20/2021.     



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   Applicant claims this instant application as the continuation of Application 15/714492, (now patent 10,929,900), filed 9/25/2017, which is in turn a division of Application 13/207872, filed 8/11/2011.

This application discloses and claims only subject matter restricted in prior application 15/714492, (now patent 10,929,900), filed 9/25/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation of Application 15/714492, filed 9/25/2017. 






Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 1, 3-12, 14-19, 21-23 of U.S. Application 15/714492 (now Patent 10, 929,900).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claims 1, 12, 17 respectively of the instant application because all the elements of the instant application claims 1, 12, 17 are to be found in patent claims 1, 12, 17.  The difference between the instant application claims and the patent claims lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of the claims 1, 12, 17 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1, 12, 17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant application claim 1, 12, 17 are anticipated by the claim 1, 12, 17 of the patent, it is not patentably distinct from the claims of the patent.

For reference, the following table matches the primary limitations of claim 1 of application 15/714492 (now patent 10, 929, 900) with the similar limitations of claim 1 of the instant application (differences highlighted in bold type).


Allowed Claims in patent Application 15/714492, (now Patent 10,929,900)
Current Application 17/153173 which is Continuation of patent 15/714492, (now Patent 10,929,900) 
Allowed Claim 1 (method)
1. A method comprising: 
determining, by a first mobile communication device, information about a sensory
environment of the first mobile communication device;

establishing, by the first mobile communication device, wireless communication between the first mobile communication device and a group of mobile communication devices;

selecting, by the first mobile communication device, a wireless notice signal to be broadcast from the first mobile communication device to obtain sensory information from the group of mobile communication devices, wherein the selecting comprises selecting a strength of
the wireless notice signal and wherein the selecting the strength of the wireless notice signal is based on a size of the sensory environment so that the wireless notice signal is received by mobile communication devices of the group of mobile communication devices that are in
proximity to the sensory environment rather than by other mobile communication devices that are too far from the sensory environment to provide useful sensory information;

broadcasting, by the first mobile communication device, the wireless notice signal, the wireless notice signal representing a notice requesting the sensory information, wherein the broadcasting the wireless notice signal comprises transmitting the wireless notice signal according to the strength of the wireless notice signal;
negotiating, by the first mobile communication device and the group of mobile communication devices, acquisition of the sensory information by the first mobile communication device from the group of mobile communication devices;

generating, by a system comprising a processor, personal content associated with a first user, the personal content being generated based on the sensory information received by the system from the first mobile communication device, wherein the sensory information is received by the first mobile communication device from the group of mobile communication devices
responsive to the wireless notice signal, wherein the generating is based on an identification of an object captured in one or more images associated with the sensory environment of the first
mobile communication device, the first mobile communication device being associated with the first user, and the identification of the object being via image recognition applied by the system
to the one or more images;































adjusting, by the system, the object in the personal content, wherein the adjusting includes enabling user input to select the object when the personal content is presented; 



monitoring, by the system, access by communication devices of second users to the personal content; 



tracking, by the system, portions of the personal content that are accessed by the second users accessing the personal content to identify particular portions of the personal content; 



evaluating, by the system, a follower base of the first user to determine an exposure of the personal content, the follower base comprising users accessing the personal content;  



determining, by the system, a value for advertising in the personal content based on the monitoring of the access, the particular portions, and the evaluating of the follower base, the value being based on a geographical area across which the second users who access the personal content are spread, the value being relatively lower in a first case that the geographic area is a first size and the value being relatively higher in a second case that the geographic area is a second size that is larger than the first size, the determining resulting in a determined value; and 








providing, by the system, an offer to an entity to include advertisement content with the personal content, the offer being based on the determined value.







Similarly, 
allowed claim 12 (device) and claim 17 (product) corresponding to 




Claim 1 (method)
1. A method comprising: 















































generating, by a system comprising a processor, personal content associated with a first user, the personal content being generated based on sensory information received by the system from a first mobile communication device, wherein the first mobile communication device determines information about a sensory environment, wherein the first mobile communication device broadcasts a wireless notice signal requesting the sensory information, wherein the broadcasting the wireless notice signal comprises transmitting the wireless notice signal according to a signal strength, wherein the signal strength is selected by the first mobile communication device based on a size of the sensory environment so that the wireless notice signal is received by a group mobile communication devices that are in proximity to the sensory environment, wherein the sensory information is received by the first mobile communication device from a group of mobile communication devices responsive to the wireless notice signal, wherein the generating is based on an identification of an object captured in one or more images associated with the sensory environment of the first mobile communication device, the first mobile communication device being associated with a first user; 




adjusting, by the system, the object in the personal content, wherein the adjusting includes enabling user input to select the object when the personal content is presented; 


monitoring, by the system, access by communication devices of second users to the personal content; 


tracking, by the system, portions of the personal content that are accessed by the second users accessing the personal content to identify particular portions of the personal content; 

evaluating, by the system, a follower base of the first user to determine an exposure of the personal content, the follower base comprising users accessing the personal content; 


determining, by the system, a value for advertising in the personal content based on the monitoring of the access, the particular portions, and the evaluating of the follower base, the value being based on a geographical area across which the second users who access the personal content are spread, the value being relatively lower in a first case that the geographic area is a first size and the value being relatively higher in a second case that the geographic area is a second size that is larger than the first size, the determining resulting in a determined value; and 

providing, by the system, an offer to an entity to include advertisement content with the personal content, the offer being based on the determined value.






Claim 12 (device) and claim 17 (product)




Therefore, as discussed above, the scope of claims 1, 12, 17 of the present application and allowed claims 1, 12, 17 respectively of U.S. Application No. 15714492 (now Patent 10,929,900) are practically identical.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other invention.  

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the application to include “the analysis can be based on characteristics of the environment that are detected or otherwise determined by the mobile communication device, such as using GPS location information to determine that a stronger signal is needed since the environment includes numerous obstructions such as buildings…” claimed in this application as taught or suggested by claims 1, 3-12, 14-19, 21-23 of patent “900 because instant application claims 1-20 would have been obvious over the reference claims1, 3-12, 14-19, 21-23 in Patent.’900”

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Allowable Subject Matter
The instant continuation application has the allowable features presented in 15/714492 (now patent 10,929,900).  As to the prior art rejections, upon further search and consideration, it is found that claims 1-20 are allowable subject to outstanding double patenting issues.  An approved terminal disclaimer is required.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).




The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Simonen et al. (US 2010/0235429), teaches a server identifies user of one remote apparatus to permit access to content associated with a user of a second remote apparatus if both apparatus are proximal to each other,
Baek et al. (US 2011/0165841), teaches content sharing for mobile terminals wherein a mobile terminal can transmit and receive content to and from another terminal when in the content share mode and is within a predetermined distance, 
Birnholz et a. (US 2008/0140502), 
Barnes et al. (US 2003/0220835),
Tokuda et al. (US 2009/0048921), 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681